In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-18-00075-CV




IN THE INTEREST OF S.K., S.M., JR., AND A.M., CHILDREN




          On Appeal from the 336th District Court
                  Fannin County, Texas
              Trial Court No. FA-17-43335




       Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       The appellant has filed a motion with this Court seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:       November 6, 2018
Date Decided:         November 7, 2018




                                                2